Per Curiam. This claim, arising out of a criminal incident on May 14, 1974, at Sieberling and Prospect Roads, Peoria Heights, Illinois, seeks payment of compensation to claimant pursuant to provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”). Illinois Revised Statutes, 1973, Ch. 70, Sec. 71, et seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime under Illinois Revised Statutes, 1973, Ch. 70, Sec. 71: to wit, assault, Illinois Revised Statutes, 1973, ch. 38, par. 12-1. 2. That said crime occurred at approximately 2:15 a.m. at which time, claimant suffered a fractured wrist and other numerous injuries. 3. That said crime was reported to the Peoria Heights Police Department promptly and claimant at all times has cooperated with law enforcement officials. 4. That the alleged assailant has not been apprehended. 5. Claimant, as indicated by the report of the Attorney General, did not provoke the incident. 6. Claimant is not a relative of or a member of the same household of the assailant. 7. Claimant has suffered damages in excess of $200 compensable by Section 74 of the Act: to wit: A. Hospital (emergency room)........................ $113.00 B. Doctors....................................... 28.00 C. X-Rays....................................... 24.00 D Ambulance Fee................................. 47.00 8. Claimant has received medical insurance payments in the amount of $147, as a result of this incident, which amount is a set-off pursuant to the "Act”. 9. Claimant lost 12 days of work, of which 7 were compensated by sick pay, leaving a net of 5 days lost wages. The claimant’s average lost pay per day was $41.82, therefore, his lost time under the "Act” amounted to $209.10. 10. Pursuant to Illinois Revised Statutes, 1973, Ch. 70, Sec. 71, this Court must deduct the first $200 in expenses. 11. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $74.10 (Seventy Four Dollars And Ten Cents) be awarded Robert D. Wilson, as a victim of a violent crime.